Title: From George Washington to John Dickinson, 4 February 1783
From: Washington, George
To: Dickinson, John


                        
                            Sir
                            Head Quarters Feby 4. 1783
                        
                        I am honored with your Excellenys Letter of the 29th January.
                        Since I had the honor to write the late President respecting the Enemys having put a stop to the incursions
                            of the Savages—I have Reced no intelligence but what has seemed to confirm the declarations the Enemy then made how long
                            they will continue this inoffensive System or what may be their designs for next Spring—it is impossible for me to say—it
                            is however best to be prepared for the worst. I am &c.
                    